DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2021 was filed after the mailing date of the patent application on 26 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 30 October 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11190408. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘408 Patent discloses device, comprising: 
a processing system including a processor (Claim 1 of the ‘408 Patent discloses a processing system including a processor); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Claim 1 of the ‘408 Patent discloses a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations), the operations comprising: 
obtaining first parametric data regarding first communications in a communication network that are based on a first control (Claim 1 of the ‘408 Patent discloses obtaining a model of a communication network); 
processing the first parametric data in accordance with a model of the communication network to generate an updated first control, wherein the model is based on first data that is different from the first parametric data, and wherein the first control and the updated first control are different (Claim 1 of the ‘408 Patent discloses applying first data to the model to generate an updated model, wherein the model and the updated model are different; processing the updated model to establish a first control); 
enabling second communications in the communication network in accordance with the updated first control (Claim 1 of the ‘408 Patent discloses enabling second communications in the communication network in accordance with the updated first control); 
obtaining second data based on a determination that second parametric data associated with the second communications is unsupported by the model (Claim 1 of the ‘408 Patent discloses obtaining second data based on a determination that second parametric data associated with the second communications is unsupported by the updated model); 
processing the second data to generate an updated model that is different from the model (Claim 1 of the ‘408 Patent discloses processing the second data to generate a second updated model); 
processing the updated model to establish a second control (Claim 1 of the ‘408 Patent discloses processing the second updated model to establish a second control); and 
enabling third communications in the communication network in accordance with the second control (Claim 1 of the ‘408 Patent discloses enabling third communications in the communication network in accordance with the second control).
Regarding Claim 2, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 2 and Claim 3 of the ‘408 Patent discloses the model is an untrained model (Claim 2 of the ‘408 Patent discloses the model is an untrained model) and the first data comprises test data (Claim 3 of the ‘408 Patent discloses the first data comprises test data).
Regarding Claim 3, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 4 of the ‘408 Patent discloses the model is a trained model, and wherein the first data comprises third parametric data regarding fourth communications in the communication network (Claim 4 of the ‘408 Patent discloses the model is a trained model, and wherein the first data comprises third parametric data regarding third fourth communications in the communication network).
Regarding Claim 4, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 5 of the ‘408 Patent discloses the first control specifies power levels and communication frequencies associated with a base station of the communication network (Claim 5 of the ‘408 Patent discloses the first control specifies power levels and communication frequencies associated with a base station of the communication network).
Regarding Claim 5, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 6 of the ‘408 Patent discloses the first control specifies at least one power level and at least one communication frequency associated with at least one mobile device (Claim 6 of the ‘408 Patent discloses the first control specifies at least one power level and at least one communication frequency associated with at least one mobile device).
Regarding Claim 6, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 1 of the ‘408 Patent discloses the operations further comprise: 
enabling the first communications in the communication network in accordance with the first control (Claim 1 of the ‘408 Patent discloses enabling first communications in the communication network in accordance with the first control).
Regarding Claim 7, Claim 1 of the ‘408 Patent discloses the device of claim 6.
Claim 7 of the ‘408 Patent discloses the enabling of the first communications in the communication network in accordance with the first control comprises enabling the first communications via a first plurality of base stations (Claim 7 of the ‘408 Patent discloses the enabling of the first communications in the communication network in accordance with the first control comprises enabling the first communications via a first plurality of base stations).
Regarding Claim 8, Claim 1 and Claim 7 of the ‘408 Patent discloses the device of claim 7.
Claim 8 of the ‘408 Patent discloses the enabling of the second communications in the communication network in accordance with the updated first control comprises enabling the second communications via a second plurality of base stations (Claim 8 of the ‘408 Patent discloses the enabling of the second communications in the communication network in accordance with the updated first control comprises enabling the second communications via a second plurality of base stations).
Regarding Claim 9, Claim 1, Claim 7, and Claim 8 of the ‘408 Patent discloses the device of claim 8.
Claim 9 of the ‘408 Patent discloses the second plurality of base stations is at least partially differentiated from the first plurality of base stations (Claim 9 of the ‘408 Patent discloses the second plurality of base stations is at least partially differentiated from the first plurality of base stations).
Regarding Claim 10, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 10 of the ‘408 Patent discloses the first communications are associated with a first mobile device, the second communications are associated with a second mobile device, and the third communications are associated with a third mobile device (Claim 10 of the ‘408 Patent discloses the first communications are associated with a first mobile device, the second communications are associated with a second mobile device, and the third communications are associated with a third mobile device).
Regarding Claim 11, Claim 1 and Claim 10 of the ‘408 Patent discloses the device of claim 10.
Claim 11 of the ‘408 Patent discloses the first mobile device, the second mobile device, and the third mobile device are a same mobile device (Claim 11 of the ‘408 Patent discloses the first mobile device, the second mobile device, and the third mobile device are a same mobile device).
Regarding Claim 12, Claim 1 and Claim 10 of the ‘408 Patent discloses the device of claim 10.
Claim 12 of the ‘408 Patent discloses the first mobile device, the second mobile device, and the third mobile device are different from one another (Claim 12 of the ‘408 Patent discloses the first mobile device, the second mobile device, and the third mobile device are different from one another).
Regarding Claim 13, Claim 1 of the ‘408 Patent discloses the device of claim 1.
Claim 13 of the ‘408 Patent discloses the communication network comprises a 5G network (Claim 13 of the ‘408 Patent discloses the communication network comprises a 5G network).
Regarding Claim 14, Claim 14 of the ‘408 Patent discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Claim 14 of the ‘408 Patent discloses non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations), the operations comprising: 
obtaining first parametric data associated with first communications in a communication network (Claim 14 of the ‘408 Patent discloses obtaining, in real-time, first parametric data associated with the first communications), wherein the first communications are based on a first control; 
analyzing the first parametric data in accordance with a first model to generate an updated first control, wherein the first control and the updated first control are different (Claim 14 of the ‘408 Patent discloses analyzing, in near-real-time, the first parametric data to generate an updated first control wherein the first control and the updated first control are different); 
enabling second communications in the communication network in accordance with the updated first control (Claim 14 of the ‘408 Patent discloses enabling second communications in the 5G network in accordance with the updated first control); 
determining that second parametric data associated with the second communications is unsupported by the first model (Claim 14 of the ‘408 Patent discloses determining that second parametric data associated with the second communications is unsupported by the first model); 
responsive to the determining, generating a second model that is based on the first model (Claim 14 of the ‘408 Patent discloses responsive to the determining, generating, in non-real-time, a second model that is based on the first model); and 
establishing a second control for the communication network in accordance with the second model, wherein the second control is at least partially different from the first control (Claim 14 of the ‘408 Patent discloses establishing a second control for at least the 5G network in accordance with the second model, wherein the second control is at least partially different from the first control).
Regarding Claim 15, Claim 14 of the ‘408 Patent discloses the non-transitory machine-readable medium of claim 14.
Claim 15 of the ‘408 Patent discloses the first control regulates spectrum utilization and energy consumption associated with the first communications (Claim 15 of the ‘408 Patent discloses the first control regulates spectrum utilization and energy consumption associated with the first communications).
Regarding Claim 16, Claim 14 of the ‘408 Patent discloses the non-transitory machine-readable medium of claim 14.
Claim 16 of the ‘408 Patent discloses the operations further comprise: enabling third communications in the communication network, at least a second communication network, or a combination thereof, in accordance with the second control (Claim 16 of the ‘408 Patent discloses enabling third communications in the 5G network, a 4G network, an LTE network, or any combination thereof, in accordance with the second control).
Regarding Claim 17, Claim 14 of the ‘408 Patent discloses the non-transitory machine-readable medium of claim 14.
Claim 17 of the ‘408 Patent discloses the establishing of the second control occurs in non-real-time (Claim 17 of the ‘408 Patent discloses the establishing of the second control occurs in non-real-time).
Regarding Claim 18, Claim 18 of the ‘408 Patent discloses a method, comprising: 
configuring, by a processing system including a processor, a first communication session involving at least a first base station and a first communication device in accordance with a first control parameter, wherein the first control parameter pertains to an allocation of frequency spectrum associated with the first base station, and wherein the first communication device is a first mobile client device (Claim 18 of the ‘408 Patent discloses configuring, by a processing system including a processor, a first communication session involving at least a first base station and a first communication device in accordance with a first control parameter, wherein the first control parameter pertains to an allocation of frequency spectrum associated with the first base station, and wherein the first communication device is a first mobile client device); 
analyzing, by the processing system, first parametric data associated with the first control parameter to identify a pattern in a plurality of parametric data, wherein the analyzing results in an identified pattern, wherein the plurality of parametric data includes the first parametric data and second parametric data associated with a second control parameter, and wherein the second control parameter is associated with a second communication session involving a second base station and a second mobile client device (Claim 18 of the ‘408 Patent discloses analyzing, by the processing system, the first parametric data in near-real-time to identify a pattern in a plurality of parametric data, wherein the analyzing results in an identified pattern, wherein the plurality of parametric data includes the first parametric data and second parametric data associated with a second control parameter, and wherein the second control parameter is associated with a second communication session involving a second base station and a second mobile client device); 
updating, by the processing system, the first control parameter in accordance with the identified pattern, resulting in an updated first control parameter (Claim 18 of the ‘408 Patent discloses updating, by the processing system, the first control parameter in accordance with the identified pattern, resulting in an updated first control parameter); and 
reconfiguring, by the processing system, the first communication session in accordance with the updated first control parameter (Claim 18 of the ‘408 Patent discloses reconfiguring, by the processing system, the first communication session in accordance with the updated first control parameter).
Regarding Claim 19, Claim 18 of the ‘408 Patent discloses the method of claim 18.
Claim 19 of the ‘408 Patent discloses the first control parameter further pertains to: an allocation of frequency spectrum associated with the first communication device (Claim 19 of the ‘408 Patent discloses the first control parameter further pertains to: an allocation of frequency spectrum associated with the first base station, the first communication device).
Regarding Claim 20, Claim 18 of the ‘408 Patent discloses the method of claim 18.
Claim 20 of the ‘408 Patent discloses the first control parameter further pertains to: an energy consumption associated with the first communication device (Claim 20 of the ‘408 Patent discloses the first control parameter further pertains to: an energy consumption associated with the first communication device).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474